EXHIBIT 3rd February 2010 TANGSHAN CAOFEIDIAN INVESTMENT CO., LTD EMCORE CORPORATION SHAREHOLDERS AGREEMENT CONTENTS ClausePage 1. Definitions and interpretations 2. Shareholding structure of the Company 3. Employee Share Option Plan 4. Shareholders loans and Future Financing 5. Business 6. Board of directors 7. Management of Group Companies 8. Shareholders’ meeting 9. Restrictions on sale of equity interest 10. Deadlock 11. Termination 12. Business Plan and Budget 13. Financial Affairs and Accounting 14. Information and Reporting 15. Confidentiality 16. Entire agreement 17. Further Assurance 18. No assignment 19. Modification 20. Notices 21. Waiver 22. Force majeure 23. Counterparts 24. No partnership 25. Costs and tax 26. Conflict with the articles of association 27. Severability 28. Governing law 29. Dispute Resolution 30. Language 31. Effectiveness THIS SHAREHOLDERS AGREEMENT (Agreement)is made on this third day of February 2010. BETWEEN (1) TANGSHAN CAOFEIDIAN INVESTMENT CO., LIMITED, a limited liability company incorporated under the laws of the People’s Republic of China, with its principal place of business atKilometre Zero, Caofeidian Industrial Zone, Tangshan City, Hebei Province 063200, People’s Republic of China (Party A); and (2) EMCORE CORPORATION, a publicly listed company incorporated under the laws of New Jersey, with its principal executive office at 1600 Eubank Boulevard, Albuquerque, New Mexico, USA (Party B). WHEREAS (A)Pursuant to a share purchase agreement dated 3rd February 2010 (SPA), Party B has agreed to sell and Party A has agreed to purchase a 60% interest in the share capital of a newly established Hong Kong subsidiary of Party B (the Company)which will directly or indirectly (through its subsidiaries) hold Party B’s fibre optic assets for the operation of the Business. (B)Following the completion of the said share purchase pursuant to the SPA, Party A and Party B will own 60% and 40% of the equity interests of the Company, respectively. (C)The Parties have entered into this Agreement in order to set out the terms governing the relationship of Party A and Party B as Shareholders in the Company as well as the management and operation of the Company. IT IS HEREBY AGREED as follows: 1.Definitions and interpretations 1.1Definitions Words and expressions used in this Agreement shall have the meanings set out below unless the context otherwise requires: Acceptance Period has the meaning as set out in Clause 9.3(b). Affiliate of any particular Person means any other Person Controlling, Controlled by or under common Control with such Person. Articles ofAssociationmeans the memorandum and articles of association of the Company jointly agreed by the Shareholders (as may be amended, modified or supplemented from time to time). Auditing Firm means PriceWaterhouseCoopers, Ernst & Young, Deloitte Touche Tohmatsu, KPMG, or their joint venture accounting firms incorporated in the PRC, or such other accounting firms with comparable qualifications and international reputation as may be approved from time to time by the Board. Board means the Company’s board of directors as constituted from time to time. Board Term has the meaning as set out in Clause 6.2. Business means the business of the Group Companies which shall be the designing, manufacturing and selling of telecom, enterprise, cabletv, fiber-to-the-premises, video transport, sub-systems and systems that enable the transmission of video, voice and data over high-capacity fiber optic cables in various fiber-optic transmission networks, and/or such other business activity as may be approved by the Board from time to time. Business Day means any day (except Saturday or Sunday) on which banks in Hong Kong, Beijing and New York City are open for the transaction of normal banking business. Budget means the budget for the initial 24 months of operation of the Company following the Establishment Date as set out in Schedule3 of this Agreement and, for any period thereafter, the agreed budget of the Group Companies as approved by the Board prior to the start of each Financial Year. Business Plan means the business plan for the initial 24 months of operation of the Company following the Establishment Date as set out in Schedule4 of this Agreement and, for any period thereafter, the agreed business plan of the Group Companies as approved by the Board prior to the start of each Financial Year. CEO means the chief executive officer of the Company. CFO means the chief financial officer of the Company. Chairman means the Chairman of the Board. Change of Control in respect of a Person occurs when another Person who is not an Affiliate of such Person acquires, directly or indirectly, either by itself or in concert with others, Control over such Person. Completion means the closing of the SPA in accordance with the terms of the SPA. Confidential Information means and includes all proprietary information and/or the information relating to the business or assets of any of the Parties, the Company or their respective Affiliates (including oral, video or electronic data and information or those transmitted or acquired in writing via any other media), which is acquired by a Party by virtue of this Agreement or in its capacity as a Shareholder. Control means: (a) the ownership or control (directly or indirectly) of more than 50 per cent of the voting share capital of the relevant undertaking; or (b) the ability to direct the casting of more than 50 per cent of the votes exercisable at general meetings of the relevant undertaking on all, or substantially all, matters; or (c) the right to appoint or remove directors of the relevant undertaking holding a majority of the voting rights at meetings of the board on all, or substantially all, matters. COO means the chief operating officer of the Company. Deadlock has the meaning as set out in Clause 10.2. Deadlock Notice has the meaning as set out in Clause 10.3. Deadlock Offer Notice has the meaning as set out in Clause 10.4. Deed of Adherence means a deed in the form set out in Schedule2. Defaulting Party has the meaning as set out in Clause 11.1(d). Directors means the directors who are appointed by the Company from time to time in accordance with this Agreement and the Articles of Association, including any alternate director where applicable. Dispute has the meaning as set out in Clause 29.1. Emergency Deadlock Event has the meaning as set out in Clause 10.8. Encumbrance means any mortgage, pledge, lien, restriction, assignment, security interest, title retention, option, priority, trust arrangement, equity interest, any type of preferential arrangement, hypothecation or security arrangement, or any other agreement or arrangement which causes a guarantee or any other person’s equity, equity interest or right (including any right to acquire, option, pre-emptive right or priority). ESOP means the Company’s employee share option plan to be drawn up by the Parties and approved by the Board. Establishment Date means the date of establishment of the Company as a joint venture between Party A and Party B, being the date of Completion of the transactions contemplated under the SPA. Event of Force Majeure has the meaning as set out in Clause 22.1. Financial Year means any fiscal year of the Group Companies commencing from 1st January to 31st December of any given calendar year. Fundamental Issue has the meaning as set out in Clause 10.3. Group Companymeans the Company or any of its Subsidiaries. Governmental Body means any: (a) nation, state, county, city, town, village, district, or other jurisdiction of any nature; (b) federal, state, local, municipal, foreign, or other government; (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court, arbitral body or other tribunal with competent jurisdiction); (d) multi-national or supra-national organization or body; or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature, including any national securities exchange (and including, for this purpose, any automated quotation service). IFRS means International Financial Reporting Standards promulgated by the International Accounting Standards Board (IASB) (which includes standards and interpretations approved by the IASB and International Accounting Standards (IAS) issued under previous constitutions), together with its pronouncements thereon from time to time, and applied on a consistent basis. Initial Equity Interest has the meaning as set out in Clause 9.2. Insolvency Event means any of the following: (a) a court of competent jurisdiction makes an order or a resolution is passed, for the dissolution, liquidation, winding up, administration or reorganisation (by way of voluntary arrangement, scheme of arrangement or otherwise) of a Person, whether out of court or otherwise (and otherwise than in the course of a reorganisation or restructuring previously approved in writing by all the other Shareholders); (b) any step is taken whether out of court or otherwise (which is not withdrawn or discharged within 30 days) to appoint a liquidator, manager, receiver, administrator or other similar officer (whether out of court or otherwise) in respect of a Person; or (c) if a Person enters into any composition, assignment or arrangement with its creditors generally. Lock-up Period means the period from the date of this Agreement up to the end of the second anniversary following Establishment Date. Material Event of Force Majeure has the meaning as set out in Clause 22.3. Non-transferring Shareholder has the meaning as set out in Clause 9.3(a). Offered Shares has the meaning as set out in Clause 9.3(b). Ordinance means the Companies Ordinance of Hong Kong (Cap. 32). PRC means the People’s Republic of China, which, for the purposes of this Agreement does not include the Hong Kong Special Administrative Region, the Macau Special Administrative Region and the territory of Taiwan. PRC GAAP means the PRC Generally Accepted Accounting Principles. PRC Subsidiary has meaning set out in Clause 5.2. Pre-emptive Right has the meaning as set out in Clause 9.3(b). Regulatory Approvalsmeans any necessary approvals required by any competent governmental or regulatory agencies or authorities; Reserved Matters has the meaning as set out in Clause 6.7. Share(s) means the ordinary share(s) with par value of HK$0.01 each in the share capital of the Company, having the rights and benefits as granted by, and being subject to the restrictions set out in, the Articles of Association. Shareholders means Persons at the relevant time hold Shares (and Shareholder means any one of them), including any Person to whom Shares have been Transferred or issued and who has agreed to be bound by this Agreement by executing a Deed of Adherence. Shareholders
